UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-7289



In Re:   TERRY LEE ROSEBORO,

                                                          Petitioner.




         On Petition for Writ of Mandamus.    (CA-04-389-5)


Submitted:   September 16, 2004         Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry Lee Roseboro, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terry Lee Roseboro petitions for writ of mandamus seeking

an order directing the district court to grant relief on his 28

U.S.C. § 2241 (2000) petition.        Mandamus is a drastic remedy to be

used only in extraordinary circumstances.               Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976). In seeking mandamus relief,

Roseboro carries the heavy burden of showing that he has no other

adequate means to attain the relief sought and that his right to

such relief is clear and indisputable.            In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                   We find that

Roseboro has failed to meet this burden.          Accordingly, we deny the

mandamus petition.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument    would   not   aid   the

decisional process.



                                                              PETITION DENIED




                                     - 2 -